t c summary opinion united_states tax_court leonard b gilbert petitioner v commissioner of internal revenue respondent docket no 5796-13s filed date leonard b gilbert pro_se alexander r roche for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for petitioner’ sec_2010 taxable_year petitioner has conceded the only deficiency issue which was whether he failed to report taxable wages of dollar_figure the only remaining issue is whether petitioner is liable for the sec_6662 accuracy-related_penalty the court holds that he is background some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner lived in illinois when the petition was filed during petitioner was employed by the city of chicago fire department as a paramedic petitioner had also just completed his master’s degree in nursing education and was beginning his teaching career as an adjunct professor respondent also made adjustments to petitioner’s claimed miscellaneous deductions reported on schedule a itemized_deductions education credit and making_work_pay_credit those adjustments are computational and will not be discussed further at loyola university in the nursing department when petitioner was first hired by loyola university there was some confusion as to where he would be teaching within the first month of his employment he was transferred to the edward hines jr va hospital hines va to assemble a simulation lab in the nursing department although petitioner thought he would be receiving payment for his services directly from hines va loyola university made initial payments to him at some point during however the defense finance and accounting service dfas replaced loyola university as payor for the services petitioner had provided to hines va at the end of the city of chicago loyola university and dfas all issued to petitioner forms w-2 wage and tax statement reporting wages of dollar_figure dollar_figure and dollar_figure respectively petitioner however did not receive the form_w-2 that was issued by dfas petitioner was under the impression that all of the wages he had received for his teaching services would be reported on one form_w-2 that was issued by loyola university consequently he did not include a form_w-2 from dfas with the other tax documents that he delivered to h_r block when he hired them to prepare hi sec_2010 form_1040 u s individual the record does not reflect the exact date on which dfas took over as payor income_tax return petitioner did not notify an h_r block representative that he was missing documentation from dfas h_r block prepared petitioner’ sec_2010 form_1040 and reported wage income of dollar_figure representing the sum of the amounts reported on the city of chicago form_w-2 and the loyola university form_w-2 petitioner’s form_1040 did not report dollar_figure of wage income reported on the dfas form_w-2 and reported a refund of dollar_figure at trial petitioner admitted that he was a bit surprised to see the refund but he did not take any additional steps to ensure the accuracy of the return before signing it respondent issued to petitioner a notice_of_deficiency dated date determining that petitioner had failed to report dollar_figure of wage income reported on the dfas form_w-2 petitioner’s failure to report the dfas wages resulted in a deficiency of dollar_figure petitioner admitted that he had received and did not report the income respondent also determined that petitioner is liable for a sec_6662 accuracy-related_penalty for a substantial_understatement_of_income_tax because he reported tax of only dollar_figure on his form_1040 but the correct_tax liability was dollar_figure discussion sec_6662 and b authorizes a penalty on the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 to meet that burden the commissioner must come forward with evidence indicating that it is appropriate to impose the penalty id once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return sec_6662 an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 on hi sec_2010 tax_return petitioner was required to show tax of dollar_figure but showed tax of only dollar_figure thus the understatement of income_tax is dollar_figure which is greater than dollar_figure which is also greater than of the tax required to be shown on the return therefore the understatement of income_tax is substantial for purposes of the sec_6662 accuracy-related_penalty respondent has met his burden of production in showing that petitioner substantially understated his income_tax for taxpayers may avoid the accuracy-related_penalty imposed by sec_6662 by establishing that they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations sampson v commissioner tcmemo_2013_212 at whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances see higbee v commissioner t c pincite sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-1 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances higbee v commissioner t c pincite sec_1_6664-1 income_tax regs petitioner contends that he acted with reasonable_cause and in good_faith because he never received a form_w-2 from dfas and relied on h_r block to prepare his return the court has previously held that the nonreceipt of a form_w-2 does not excuse a taxpayer from his or her duty to report the income see eg du poux v commissioner tcmemo_1994_448 nor does it constitute reasonable_cause to prevent the application of a sec_6662 accuracy-related_penalty see ashmore v commissioner tcmemo_2016_36 at while the court is persuaded that petitioner’s omission_of_income was a genuine mistake he did not act with reasonable_cause and in good_faith because he never took steps to verify whether the income reported on his form_1040 and forms w-2 represented the full amount of income he had actually received in even though petitioner did not receive a form_w-2 from dfas and was under the impression that all of the wages he had received for his teaching services would be reported on the same form_w-2 from loyola university he failed to report dollar_figure of wage income representing approximately of his total income petitioner should have known that at least some of that income was omitted from his income_tax return especially after being surprised to learn that he would be receiving a dollar_figure refund in addition petitioner received a form_w-2 from loyola university that reported wage income of only dollar_figure he should have known that he had earned more than dollar_figure for teaching services he provided to loyola university and hines va consequently the court finds that petitioner did not exercise ordinary care and prudence when he understated his income_tax for and thus did not act with reasonable_cause finally although petitioner had an h_r block representative prepare his form_1040 he did not provide the representative with all of the information that was necessary to prepare an accurate income_tax return namely a form_w-2 from dfas accordingly the court will impose an accuracy-related_penalty for an underpayment due to a substantial_understatement_of_income_tax for the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered for respondent
